DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Restriction in the reply filed on 9/28/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant believes that there would be no search burden if the groups were searched together.  This is not found persuasive because as was outlined in the Restriction Requirement, and to further elaborated herein, there is absolutely nothing in the method claims to suggest that the kit or apparatus is necessary for performing the method claimed in claims 1-12. For example, the kit and apparatus require a “solid support,” along with other structural limitations; however, since the method does not require any of the claimed structure in these kit/apparatus claims, there would be no reason to search for a “solid support,” or any of the claimed structural limitations when searching for the method. Since the explicitly claimed method and the explicitly claimed kit/apparatus would necessarily require independent searches, there would be a search burden. As such, if the Applicant is selecting the method of group I, there is necessarily a search burden because the Applicant has not shown that the claimed method can only be performed on the claimed kit/apparatus, and as such, a search for the method would not necessarily yield results for the kit/apparatus.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear what the Applicant believes the scope of “biologically modified forms” of the claimed biomarkers entails. A “biologically modified form” can be interpreted in a number of ways, and yet none of these are explicitly described or enumerated in the instant specification. As such, it is unclear what would be considered within the scope of this limitation. Furthermore, since there is no clarity on claim scope, there is no reasonable manner of determining if this embodiment is fully enabled or provided with a reasonable written description in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohler, et al (PLoS, 10, 1-21, 2016 [IDS Reference}). Kohler teaches a method of detecting Burkholderia pseudomallei-specific antibodies from blood samples of subjects. Kohler interacts a first set of agents, a protein microarray, with B. pseudomallei biomarkers, wherein Kohler detects for the presents of the microbe. See page 1, “Methods and Principle Findings” section.
With respect to claims 1 and 5, Kohler appears to teach the claimed method. See pages 6 and 7, section “Protocol testing for IgG from human sera and plasmas” section.
With respect to claim 3, although Kohler does not explicitly state to provide antibiotics in the method, Kohler indicates “early laboratory-based diagnosis is highly desirable to start appropriate antibiotics.” See page 2, “Author Summary” section. This would suggest that following a positive result in the method of Kohler, the next logical conclusion would be for the artisan to provide “appropriate antibiotics.” As such, although Kohler is not explicit in this step, it would appear that this would be the standard of care, wherein the artisan would necessarily anticipate this step following Kohler’s method. See page 3, first [incomplete] paragraph.
With respect to claims 4 and 9, Kohler provides the biomarkers with “tags,” which are interpreted to be the same as “labels.” See page 4, Table 1. These antibodies appear to be “man-made.:
With respect to claims 6, 7 and 11, as discussed above, Kohler provides for 20 different biomarkers. Kohler’s method appears to perform the claimed steps.
With respect to claim 8, Kohler’s method provides each biomarker to be bound to/immobilized a solid support in a manner consistent with that claimed. See pages 5 and 6, “Burkholderia pseudomallei, protein array construction” section.
With respect to claim 10, Kohler indicates about 2 hours. See page 7, “Antigen selection and protein microarray construction,” section.
With respect to claim 12, Kohler teaches detection for the presence of immunoglobulin. See page 7, “Detection of anti-B. pseudomallei IgG antibodies in sera and plasmas of melioidosis patients” section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler, et al (PLoS, 10, 1-21, 2016 [IDS Reference}) and evidenced by Burkholderia pseudomallei Genome Database (https://www.burkholderia.com/). See the discussion of Kohler above. Although Kohler teaches 20 B. pseudomallei biomarkers, none of them appear to be identically named to the names as those claimed. See page 4, Table 1. However, when cross-referencing these biomarkers with the above cited genome database, it is noted that these and those claimed are all already known to be specifically associated with B. pseudomallei. Since Kohler provides an overlapping method of detecting the claimed microbe, but with other well-known biomarkers, it can be reasoned that the claimed biomarkers are obvious variants to the 20 cited in Kohler, and since the claimed biomarkers are already known there does not appear to be anything non-obvious about these markers. No evidence has been provided to suggest that the claimed biomarkers are unexpectedly better than those described in Kohler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AuCoin , et al (PGPub 2016/0146812) and Schupp, et al (PGPub 2015/0167056) describe similar methods of detecting the claimed microbe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651